        CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                            Criminal No. 19-CR-305 (NEB/BRT)

UNITED STATES OF AMERICA,

                     Plaintiff,

                                                  GOVERNMENT’S TRIAL BRIEF
       v.

NEERAJ CHOPRA,

                     Defendant.

       The United States of America, by and through its attorneys, W. Anders Folk, Acting

United States Attorney for the District of Minnesota, and Lauren O. Roso and Michelle E.

Jones, Assistant United States Attorneys, hereby submits this trial brief outlining the

evidence the government intends to introduce at trial and in support of the government’s

motions in limine. The government respectfully reserves the right to supplement its trial

brief and motions in limine in advance of trial in response to further witness interviews or

the defendant’s motions.

       Defendant Neeraj Chopra is charged by indictment with one count of abusive sexual

contact, in violation of 18 U.S.C. § 2244(b) and 49 U.S.C. §§ 46501(2)(A) and 46506(1),

for sexually touching a 16-year-old victim on a flight from Boston to Minneapolis in April

2019. The elements of this offense are: (1) the defendant knowingly engaged in sexual

contact with the victim; (2) the sexual contact was without the victim’s permission; and (3)

the defendant’s actions took place within the special maritime and territorial jurisdiction of

the United States. See United States v. Hummingbird, 743 F.3d 636, 637 (8th Cir. 2014);
        CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 2 of 16




see also United States v. Erramilli, 788 F.3d 723, 728 (7th Cir. 2015); United States v.

Healy, 583 F. App’x 661, 662 (9th Cir. 2014).

       Below is a summary of the anticipated evidence at trial, the government’s motions

in limine, and an overview of evidentiary issues that may arise.

I.     SUMMARY OF ANTICIPATED EVIDENCE AT TRIAL

       In April 2019, N.F., who was then 16 years old, was travelling home to Minnesota

from a hockey tournament in Buffalo, New York with his family. The family was aboard

Jet Blue Flight 1735 from Boston to Minneapolis, though the family members’ seats were

scattered throughout the plane. N.F. was seated in 16A (a window seat), while his brother,

C.F., was seated directly in front of him in 15A, and their father, P.F., was seated in 14A.

The defendant was seated in 16B, the middle seat next to N.F. A male passenger was

initially seated in 16C (the aisle seat) but left his seat at some point during the flight and

did not return.

The Defendant’s Interactions with N.F. During the Flight

       Upon boarding the plane, N.F. took his window seat in Row 16 and put in his

headphones to listen to music. The defendant boarded after N.F. and sat next to N.F. At

some point in the flight, the defendant retrieved a blanket from his backpack and draped it

over his lap. A portion of the blanket also covered N.F.’s right leg. The defendant moved

his leg closer to N.F.’s, and, with his arm under the blanket, placed his hand on N.F.’s right

knee and leg. The defendant moved closer to N.F. as he touched N.F.’s leg, and N.F. asked

the defendant to move over, stating something like, “Do you mind?” The defendant

apologized to N.F. and removed his arm and hand from N.F.’s knee and leg.

                                              2
        CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 3 of 16




       The defendant then began a conversation with N.F. and asked N.F. what he did for

a living. N.F. explained that he was a high school student, and the defendant volunteered

that he worked in IT and lived in Minneapolis. During their conversation, the defendant

showed N.F. some photos and videos on his phone of the defendant and his friends

partying, and suggested that the defendant and N.F. should get together sometime to hang

out. The defendant provided N.F. his name and phone number, and while N.F. agreed to

exchange contact information, he provided the defendant a fake name and phone number

as he felt uncomfortable sharing his actual contact information.

       N.F. recalled noticing the defendant lower his tray table and rest his head on it, while

the blanket was still over the defendant’s lap. N.F. then replaced his headphones and closed

his eyes. The defendant put his left arm and hand under the blanket and again moved it to

N.F.’s right knee and leg. N.F. took two photographs on his iPhone depicting the

defendant’s arm and hand under the blanket, touching N.F.’s knee and inner thigh. The

defendant continued to feel N.F.’s knee and inner thigh until N.F. eventually told the

defendant something to the effect of “cut it out.” The defendant again apologized and

moved his arm.

       After another 10-15 minutes, the defendant again rested his head on the lowered

tray table and moved his arm and hand back to N.F.’s right leg under the blanket. While

the defendant moved his hand from N.F.’s knee to his inner thigh, N.F. took a third photo

on his phone showing the defendant’s forearm resting on his leg, with the defendant’s

elbow in his crotch and hand on his inner thigh. N.F. became even more uncomfortable

and scared and began to cry.

                                              3
        CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 4 of 16




N.F.’s Communications with C.F. and P.F. Regarding the Defendant

       During this time N.F. tried to text his brother, C.F., that he was becoming

increasingly uncomfortable, but the messages would not go through. Instead, N.F. tried to

get his brother’s attention by tapping him on the shoulder, but his brother was sleeping and

slow to respond. He continued to aggressively tap his brother’s shoulder and finally

managed to get his attention.

       When C.F. turned around, he saw N.F. had a panicked look on his face and was

crying. Not understanding what was wrong with his brother, and seeing a man slumped

over next to him, C.F. and their father, P.F., called the flight attendant to check on the

defendant. When the flight attendant responded to Row 16 and asked the defendant if he

was alright, the defendant responded that he was. 1 In responding to the flight attendant’s

question, the defendant raised his head and removed his arm from under the blanket,

moving his left hand up N.F.’s inner thigh and over N.F.’s groin while doing so.

       After the flight attendant left, N.F. and C.F. passed C.F.’s phone back and forth and

typed messages to each other in the iPhone Notes application. N.F. explained what was

happening, and C.F. became very concerned for his brother. 2 C.F. then communicated

with P.F., their father, who was seated just in front of C.F., that the man next to N.F. “kept

touching [N.F.] inappropriately.” This communication also occurred using the iPhone

Notes application. C.F. and P.F. agreed that the defendant should move to the empty seat



1
       The flight attendant later reported that she did not need to wake the defendant.
2
       The brothers erased their notes as they had cursed and used inappropriate
       language about what happened to N.F.
                                              4
        CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 5 of 16




in Row 16 and one of them should switch seats with N.F.

       C.F. told the defendant to move to the vacant aisle seat in Row 16 and the defendant

agreed. C.F. then switched seats with N.F. The defendant tried to apologize to C.F., but

C.F. told him to be quiet. When the plane landed, C.F. had the defendant remain seated

while the other passengers exited the plane, and the two deplaned together.

       Shortly after the plane landed, P.F. sent N.F. a text message asking what had

happened on the plane. N.F. indicated that he would tell his father later, and that N.F.

would take care of it.

Defendant’s Statement to FBI

       The defendant provided a statement to FBI Special Agent Marc Rensch after the

plane landed and the defendant deplaned. Agent Rensch read the defendant his Miranda

rights, and the defendant voluntarily signed a Miranda waiver and agreed to speak with

Agent Rensch.

       During the interview, the defendant admitted that he “touched [N.F.]

inappropriately” during the flight. He further admitted that this touching happened more

than once, though he claimed that the touching was accidental. When asked specifically if

his hand ever touched N.F.’s penis, the defendant stated, “I don’t remember.”

II.    GOVERNMENT’S MOTIONS IN LIMINE

       A.     Motion to Sequester Witnesses

       The government moves to sequester potential witnesses except for the government’s

case agent, Federal Bureau of Investigation Special Agent Marc Rensch. Federal Rule of

Evidence 615 allows the exclusion of witnesses at the “request of a party.” This rule does

                                            5
        CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 6 of 16




not authorize exclusion of (1) a party who is a natural person, (2) an officer or employee

of a party which is not a natural person designated as its representative by its attorney, (3)

a person whose presence is shown by a party to be essential to the presentation of the

party’s cause, or (4) a person authorized by statute to be present. Government agents and

expert witnesses fall within the exceptions to this rule. United States v. Sykes, 977 F.2d

1242, 1245 (8th Cir. 1992); United States v. Conners, 894 F.2d 987, 991 (8th Cir. 1990).

       B.     Motion to Preclude Mention of Punishment                     and    Collateral
              Consequences of Conviction to the Jury

       The government moves to preclude the defendant from making any reference to any

sentence he may receive if convicted at trial, or any collateral consequences that may

follow. It is improper for either the defense or prosecution to comment or argue the

potential punishment and collateral consequences of a conviction in the presence of the

jury. “The argument of counsel, generally speaking, should be confined to the evidence

that has been produced and to such inferences as may reasonably be drawn therefrom.”

Brennan v. United States, 240 F.2d 253, 263 (8th Cir. 1957). The jury will be instructed

that punishment and the consequences of conviction, if any, are solely the province of the

Court. The Court should preclude any reference to potential punishment or collateral

consequences of conviction.

       C.     Motion to Preclude Defendant from Offering Self-serving Hearsay

       The government further requests that the Court prevent the defendant from referring

to his own hearsay statements. It is well established that, although a defendant’s own out-

of-court statements may be admitted against him as an admission by a party-opponent, see


                                              6
        CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 7 of 16




Fed. R. Evid. 801(d)(2)(A), he may not offer his own self-serving exculpatory hearsay

statements. See United States v. Waters, 194 F.3d 926, 930-31 (8th Cir. 1999) (district

court properly refused to admit defendant’s prior exculpatory statements made during

polygraph examination); see also United States v. Coplan, 703 F.3d 46, 84 (2d Cir. 2012)

(defendant’s own statements in deposition inadmissible hearsay); United States v. Waters,

627 F.3d 345, 358 (9th Cir. 2010) (statement by defendant to relative regarding innocence

was hearsay); United States v. Wilkerson, 84 F.3d 692, 696 (4th Cir. 1996) (“[D]uring

direct examination, the government could have introduced inculpatory statements made by

[the defendant].    The rules do not, however, provide an exception for self-serving,

exculpatory statements made by a party which are being sought for admission by that same

party.”).

       If the defendant wishes to explain his version of events to the jury, he may do so by

testifying. He may not, however, make an “end-run” around the Federal Rules of Evidence

to achieve the same goal without running the risks inherent in testifying. United States v.

McDaniel, 398 F.3d 540, 545 (6th Cir. 2005) (“[I]f such statements were deemed

admissible under Rule 801(d)(2), parties could effectuate an end-run around the adversarial

process by, in effect, testifying without swearing an oath, facing cross-examination, or

being subjected to first-hand scrutiny by the jury.”). His prior statements are inadmissible

hearsay if offered by the defense.

       Should the defendant have an alternative theory of admissibility for the use of such

statements, the government respectfully requests that the Court require him to raise it

outside the hearing of the jury prior to their use.

                                               7
        CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 8 of 16




       D.     Motion to Exclude Inadmissible “Character” Witness Testimony

       The defendant has provided a witness list with five individuals who appear to be his

friends or associates. To date, the government has not received summaries or transcripts

of witness statements to a defense investigator, nor has it received other reciprocal

discovery as to these defense witnesses. Because it lacks specific information regarding

the content of the witnesses’ anticipated testimony, the government does not know if the

witness testimony falls within the class of testimony admissible under Fed. R. Evid. 404

and 405.

       Rule 404(a) prohibits the use of character evidence unless offered to prove “the

defendant’s pertinent trait,” which the government “may offer evidence to rebut.” Fed. R.

Evid. 404(a)(1), (2)(A). Rule 405 limits testimony about the defendant’s character to

reputation or opinion testimony unless “a person’s character or character trait is an essential

element of a charge, claim, or defense.” Absent such a showing, specific instances of the

defendant’s conduct may only be described by the government on cross-examination. Fed.

R. Evid. 405(a); United States v. Monteleone, 77 F.3d 1086, 1089 (8th Cir. 1996).

       The defendant has not identified any character trait that would be pertinent to the

offense, much less one that qualifies as “an essential element” under Rule 405(b).

Accordingly, the government moves to exclude all character witness testimony not related

to a pertinent trait, and all defense witness testimony regarding specific instances of the

defendant’s good conduct.

       Moreover, the defendant cannot seek to establish his innocence by proof of his

failure to commit criminal acts on other occasions. United States v. Scarpa, 897 F.2d 63,

                                              8
        CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 9 of 16




70 (2d Cir. 1990) (citing United States v. O’Connor, 580 F.2d 38, 43 (2d Cir. 1978)); see

also, e.g., United States v. Hill, 40 F.3d 164, 169 (7th Cir. 1994) (affirming exclusion of

evidence that defendant did not steal “test letters” planted by law enforcement in mail theft

prosecution). Law-abiding behavior at one time is irrelevant to commission of a criminal

offense on another occasion and therefore inadmissible. Fed. R. Evid. 402.

       Use of specific good acts to prove lack of criminal intent is likewise impermissible

under Rules 401, 404, and 405 because such evidence is simply not relevant to whether the

defendant committed the charged crimes. United States v. Ellisor, 522 F.3d 1255, 1270-

71 (11th Cir. 2008) (quoting United States v. Camejo, 929 F.2d 610, 613 (11th Cir. 1991))

(“‘[E]vidence of good conduct is not admissible to negate criminal intent[.]”); United

States v. Marrero, 904 F.2d 251, 260 (5th Cir. 1990) (“The fact that Marrero did not

overcharge in every instance in which she had an opportunity to do so is not relevant to

whether she, in fact, overcharged as alleged in the indictment.”).

       Additionally, the defendant has provided no notice of intent to use evidence under

Fed. R. Evid. 404(b), which would nonetheless be inadmissible to show a predisposition

not to commit the charged offense. The government respectfully requests that the Court

preclude the defendant from offering such evidence at trial.

III.   POTENTIAL EVIDENTIARY ISSUES AT TRIAL

       The government may seek to offer three pieces of evidence that the defendant may

challenge as inadmissible hearsay: (1) testimony regarding N.F.’s communications with

C.F. during and immediately after the sexual touching; (2) a screenshot of the iPhone Notes

application communications between C.F. and P.F., and (3) a brief text message exchange

                                             9
         CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 10 of 16




between N.F. and P.F. after the plane landed.

         As further described below, the Court should allow this evidence as non-hearsay as

the communications are not offered for the truth of the matter asserted, but rather to

demonstrate that N.F. attempted to alert, and eventually alerted, his family about the

defendant touching him, as well as the effect such information had on C.F. and P.F. Should

the Court disagree and find that this is hearsay evidence, the Court should nevertheless

admit the generalized content of the communications under the present sense impression,

excited utterance, and then-existing state of mind exceptions to the rule against hearsay. A

limiting instruction should address any concern that the jury will consider such evidence

for impermissible purposes. See United States v. Darden, 70 F.3d 1507, 1538 (8th Cir.

1995) (“[L]imiting instructions help[] confine the jury’s use of the evidence . . . to the

purposes for which that evidence was offered.”); see also Joint Proposed Jury Instructions

5, 15.

         Federal Rule of Evidence 801(c) defines hearsay as an individual’s out-of-court

statement that “a party offers in evidence to prove the truth of the matter asserted in the

statement.” A “statement” can be a person’s oral assertion, written assertion, or non-verbal

conduct, provided the person intended the conduct as an assertion. Fed. R. Evid. 801(a).

Importantly, an individual’s out-of-court statement is not hearsay if it is offered for a

purpose other than “the truth of the matter asserted.” See United States v. Earth, 984 F.3d

1289, 1294 (8th Cir. 2021) (quoting United States v. Wright, 739 F.3d 1160, 1170 (8th Cir.

2014) (“[A] statement offered to show its effect on the listener is not hearsay.”); United

States v. Malik, 345 F.3d 999, 1001 (8th Cir. 2003) (quoting G. Michael Fenner, The

                                             10
       CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 11 of 16




Hearsay Rule 31 (2003)) (“When an out-of-court statement has relevance when we only

consider the effect it had on those who heard (or read) it—not whether the statement was

true or not, but just its effect on those who heard it—then the statement is not hearsay.”);

United States v. Running Horse, 175 F.3d 635, 638 (8th Cir. 1999) (holding that

information concerning why a witness acted the way they did, admitted only for that

purpose, is not hearsay); United States v. Roberts, 676 F.2d 1185, 1188 (8th Cir. 1982)

(testimony not hearsay when offered to explain motive, state of mind, and subsequent

conduct).

       Certain statements, even if they do constitute hearsay, are nevertheless admissible

as exceptions to the rule against hearsay as they possess circumstantial guarantees of

trustworthiness. See Fed. R. Evid. 803. For example, a declarant’s “present sense

impression” is excepted from the rule against hearsay when (1) the statement describes an

event or condition, and (2) it is made while or immediately after the declarant perceived it.

Fed. R. Evid. 803(1). “The underlying rationale of the present sense impression exception

is that substantial contemporaneity of event and statement minimizes unreliability due to

defective recollection or conscious fabrication.” United States v. Dean, 823 F.3d 422, 427

(8th Cir. 2016).

       Similarly, an individual’s “excited utterance” is admissible where (1) the statement

relates to a startling event or condition, and (2) it was made while the declarant was under

the stress or excitement that it caused.      Fed. R. Evid. 803(2).      “The rationale of

the excited utterance exception is that the stress of nervous excitement or physical shock

stills the reflective faculties, thus removing an impediment to truthfulness.” United States

                                             11
       CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 12 of 16




v. DeMarce, 564 F.3d 989, 997 (8th Cir. 2009); see also Earth, 984 F.3d at 1297 (finding

excited utterance under Fed. R. Evid. 803(2) admissible where “statement relat[ed] to a

startling event or condition” and was made “while the declarant was under the stress of

excitement that it caused”).

       Finally, a statement of the declarant’s then-existing state of mind, or emotional or

physical condition, is also excepted from the rule against hearsay. Fed. R. Evid. 803(3).

Statements made contemporaneously with a declarant’s state of mind, emotion, or

condition contain “[a] key circumstantial guarantee of trustworthiness” such that it need

not be excluded under the rule against hearsay. United States v. Barraza, 576 F.3d 798,

804-05 (8th Cir. 2009).

       A.     In-flight Communications Between N.F. and C.F.

       N.F. attempted to communicate with C.F. multiple times during and immediately

after the defendant sexually touched N.F. First, he attempted to send text messages to C.F.

explaining what was happening.       Second, after the flight attendant checked on the

defendant and the defendant touched N.F.’s groin over his clothing, N.F. and C.F. passed

C.F.’s phone back and forth, writing messages to one another in the iPhone Notes

application regarding the defendant’s actions. The Court should allow testimony about

both the fact of the text messages and the notes, as well as the general nature of those

communications.

       The fact that N.F. attempted to send text messages to his brother and communicated

with his brother over the Notes application is not hearsay. Instead, it is a physical and

verbal act that has value precisely because N.F. reached out to C.F. to express his fear and

                                            12
       CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 13 of 16




discomfort. See United States v. Amahia, 825 F.2d 177, 181 (8th Cir. 1987) (statement not

hearsay where “the fact of the statement, not its truth, is important”); United States v.

Lindsey, 702 F.3d 1092, 1101 (8th Cir. 2013) (verbal act not hearsay because not offered

to prove its truth, but to show that the act occurred). Testimony regarding these attempted

messages and notes will help the jury understand N.F.’s state of mind and help explain

C.F.’s subsequent actions.

       Moreover, the content of the attempted text messages and the notes are admissible

for similar reasons. While the brothers ultimately erased the notes they passed to each

other, C.F. and N.F. should be able to testify generally about what was said for the purpose

of explaining the effect the messages had on C.F. and C.F.’s later actions. See Roberts,

676 F.2d at 1188 (holding that out-of-court statements offered to explain subsequent

conduct of lay witness should have been admitted as non-hearsay).

       N.F. should also be allowed to testify in general terms about the content of his

attempted and actual communications with C.F. as the statements are present sense

impressions, excited utterances, and statements about N.F.’s then-existing state of mind,

all of which contain circumstantial guarantees of trustworthiness such that exclusion is not

warranted under the rule against hearsay. See Fed. R. Evid. 803(1)-(3). N.F.’s attempted

text messages to C.F. explained what he was experiencing and how it made him feel. 3 N.F.

tried to send these messages while the defendant was touching him, and while he was

experiencing a heightened level of fear and discomfort. See United States v. Dean, 823


3      FBI Forensic Accountant Vicki Klemz will testify that the attempted text messages
could not be recovered during the forensic analysis of N.F.’s iPhone.
                                            13
       CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 14 of 16




F.3d 422, 427 (8th Cir. 2016) (present sense impression admissible where victim described

assault in detail, made the call while she was still bleeding from the assault, and made the

statement while she was visibly upset and injured).

       The notes exchanged between N.F. and C.F. also contain N.F.’s admissible excited

utterances. As the Eighth Circuit described in United States v. Demery, 674 F.3d 776, 881

(8th Cir. 2011):

       In determining whether a declarant was under the stress of excitement caused
       by a startling event when she made a statement, we consider the lapse of time
       between the startling event and the statement, whether the statement was
       made in response to an inquiry, the age of the declarant, the physical and
       mental condition of the declarant, the characteristics of the event, and the
       subject matter of the statement. We also examine whether the declarant’s
       stress or excitement was continuous from the time of the event until the time
       of the statements.

(internal quotations omitted); see also United States v. Bercier, 506 F.3d 625, 630 (8th Cir.

2007) (statements made by victim 30 minutes after incident admissible excited utterance

where the victim’s “condition at the time was such that the statement was spontaneous,

excited or impulsive rather than the product of reflection and deliberation”).

       Here, N.F. exchanged notes with C.F. immediately after the defendant touched his

inner thigh for the second time and touched his groin over his clothing. Such contact was

obviously disturbing for 16-year-old N.F., who was panicked and crying when he finally

got C.F.’s attention. While the defendant may have moved his arm and hand by the time

the brothers exchanged notes, N.F. was still seated immediately next to the defendant

aboard a cramped airplane where it was difficult to remove himself from the situation.

Under these circumstances, N.F. had little opportunity or motive to be untruthful and his


                                             14
        CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 15 of 16




statements to C.F. carry the requisite circumstantial guarantees of trustworthiness.

       B.       In-flight Communications Between C.F. and P.F.

       As described above, the victim’s brother (C.F.) and father (P.F.) communicated via

the iPhone Notes application about the defendant touching N.F. shortly after the flight

attendant was called to check on the defendant. Specifically, C.F. told P.F. that “the guy

next to [N.F.] kept touching him inappropriately,” and the two discussed switching seats

with N.F.

       This exchange is admissible as the government does not intend to offer the

statements for the truth of the matter asserted, but rather to explain C.F. and P.F.’s actions

after they were informed of the defendant’s actions. This dialogue helps explain why C.F.

switched seats with N.F., and why P.F. became increasingly concerned about N.F. and

asked him what happened once the plane landed (Subsection C below). See Running

Horse, 175 F.3d at 638 (admitting as non-hearsay background information to assist the jury

in understanding subsequent law enforcement actions); Malik, 345 F.3d at 1001-02

(affirming admissibility of an informant’s statement where statement explained officer

conduct and bolstered officer credibility, especially where court issued limiting

instruction).

       C.       Text Message Exchange Between N.F. and P.F.

       Once the plane landed and cellphone reception resumed, P.F. sent N.F. a text

message asking him what happened during the flight. N.F. replied that he would “tell P.F.

later.” P.F. replied that he “may want to deal with it now,” but N.F. informed P.F. that

N.F. would take care of it.

                                             15
       CASE 0:19-cr-00305-NEB-BRT Doc. 88 Filed 06/11/21 Page 16 of 16




       The content of this communication does address what actually happened to N.F.,

but rather confirms that N.F. communicated his concerns to his family, and that N.F.’s

family wished to deal with the serious matter promptly. Because the text exchange is not

offered for the truth of the matter asserted—i.e., whether N.F. would in fact tell his father

later, or whether he would handle the matter—but instead to show the fact of the

communication, N.F.’s then-existing state of mind, and P.F.’s reaction and state of mind,

it is not inadmissible hearsay under Fed. R. Evid. 801(c).


Dated: June 11, 2021                              Respectfully submitted,

                                                  W. ANDERS FOLK
                                                  Acting United States Attorney

                                                  s/ Lauren O. Roso
                                                  ______________________________
                                          BY:     LAUREN O. ROSO and
                                                  MICHELLE E. JONES
                                                  Assistant United States Attorneys




                                             16
